DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: controller (Claim 1, 10, 13).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 7-10, 12, 20, 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 206208752 U.
Claim 1
 	CN 206208752 U discloses one or more light sources (Fig. 1, Ref. 101) configured to emit an array of collimated light beams (Fig. 1, Ref. 103); one or more light sensors (Fig. 1, Ref. 105) defining an array of lines of view (See Fig. 1), each of the lines of view intersecting different ones of the collimated light beams (Fig. 1, Ref. 103) at respective detection nodes (The detection node is the area between the sensor and optical reflector unit 108), the one or more light sensors (Fig. 1, Ref. 105) operable to emit sensor signals responsive to received process light from interaction of the collimated light beams (Fig. 1, Ref. 103) with an analyte (tail gas) at a computer 111 according to the combustion equation calculating out the concentration of the components in motor vehicle tail gas in the open path condition.)  

    PNG
    media_image1.png
    379
    422
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    382
    375
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    371
    382
    media_image3.png
    Greyscale

Claim 3
 	CN 206208752 U discloses the detection nodes lie substantially in a single plane (Fig. 1, shows the detection is in a single horizontal plane).  
Claim 4
 	CN 206208752 U discloses at least one of the one or more light sources (Fig. 1, Ref. 101) and at least one of the one or more light sensors are configured with micro-lenses (wherein the collimating light path collimating lens in the array unit number).  
Claim 7
 	CN 206208752 U discloses the one or more light sources includes a plurality of collimated light sources (Fig. 3, Ref. 204-209) arranged to emit the array of collimated light beams (Fig. 3, Ref. 313-318).  
Claim 8

Claim 9
 	CN 206208752 U discloses the controller (Fig. 1, Ref. 111) is configured to determine a chemical identity of the target species from one or more of an amplitude of the process light, spectrum of the process light, and polarization of the process light over the range of wavelengths via the sensor signals (The gas puff value change trend using the least square fitting to obtain the concentration ratio between each gaseous species, in the present embodiment, each gaseous species and CO2 smoke value ratio is calculated, then the combustion equation back calculation in the computer 111 to obtain various gaseous species concentration and particle emission factor in motor vehicle tail gas pipe;  the bandpass filter filtering the interference light after the detection light focused on a corresponding semiconductor photodetector for spectroscopic measurement.).  
Claim 10
 	CN 206208752 U discloses mounting one or more light sources (Fig. 1, Ref. 101) configured to emit an array of collimated light beams (Fig. 1, Ref. 103); mounting one or more light sensors (Fig. 1, Ref. 105) that define an array of lines (See Fig. 1) of view such that the lines of view intersect different ones of the collimated light beams (Fig. 1, Ref. 103) at respective detection nodes (The detection node is the area between the sensor and optical reflector unit 108), the one or more light sensors (Fig. 1, Ref. 105) operable to emit sensor signals responsive to received process light from interaction of the collimated light beams (Fig. 3, Ref. 313-318) with an analyte (tail das) at the detection nodes (See Fig. 1); and connecting the one or more light sensors (Fig. 1, Ref. 105) with a controller (Fig. 1, Ref. 111) to receive the sensor signals a computer 111 according to the combustion equation calculating out the concentration of the components in motor vehicle tail gas in the open path condition).  
Claim 12
 	CN 206208752 U discloses the detection nodes lie substantially in a single plane (Fig. 1, shows the detection is in a single horizontal plane).
Claim 20
 	CN 206208752 U discloses emitting an array of collimated light beams (Fig. 1, Ref. 103) from one or more light sources (Fig. 1, Ref. 101) such that each of the collimated light beams intersect at respective detection nodes (The detection node is the area between the sensor and optical reflector unit 108) with an array of lines of view of one or more light sensors (Fig. 1, Ref. 105), the one or more light sensors (Fig. 1, Ref. 105) operable to emit sensor signals (Fig. 1, Ref. 106) responsive to received process light from interaction of the collimated light beams (Fig. 3, Ref. 313-318) with an analyte (tail gas) at the detection nodes (See Fig. 1); and determining whether a target species is present in the analyte (tail gas) based the sensor signals (a computer 111 according to the combustion equation calculating out the concentration of the components in motor vehicle tail gas in the open path condition).
Claim 22
 	CN 206208752 U discloses the determining whether the target species is present in the analyte is based on an aggregate of the sensor signals from at least two of the detection nodes (The prior art shows at least six collimated light beams, therefore producing at least six detections nodes; See Fig. 1; The gas puff value change trend using the least square fitting to .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5-6, 11, 13, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 206208752 U in view of Knox et al. (2011/0058167).
Claim 2
	CN 206208752 U substantially teaches the claimed invention except that it does not show the one or more light sources includes one or more modulated light sources. Knox et al. (2011/0058167) shows that it is known to provide a modulated light a light source (Para. 0308) for a device measuring particles. It would have been obvious to combine the device of CN 206208752 U with the modulated light of Knox et al. (2011/0058167) before the effective filing date of the claimed invention for the purpose of providing a way of reducing the amount of background noise, therefore improving the overall signal quality.
Claim 5-6
	CN 206208752 U discloses collimating lens array (Fig. 1, Ref. 103) that collimates the light from the light source and a collimating lens array (Fig. 1, Ref. 104) onto the sensor. 
	
Claim 11
 	CN 206208752 U substantially teaches the claimed invention except that it does not show the one or more light sources includes one or more modulated light sources. Knox et al. (2011/0058167) shows that it is known to provide a modulated light a light source (Para. 0308) for a device measuring particles. It would have been obvious to combine the device of CN 206208752 U with the modulated light of Knox et al. (2011/0058167) before the effective filing date of the claimed invention for the purpose of providing a way of reducing the amount of background noise, therefore improving the overall signal quality.
Claim 13
 	CN 206208752 U discloses one or more light sources (Fig. 1, Ref. 101) configured to emit an array of collimated light beams (Fig. 1, Ref. 103); one or more light sensors (Fig. 1, Ref. 105) defining an array of lines of view (See Fig. 1; see collimated light lines), the lines of view intersecting different ones of the collimated light beams at respective detection nodes (each collimated light intersect intersects different positions on the sample area), the one or more light sensors (Fig. 1, Ref. 105) operable to emit sensor signals (Fig. 1, Ref. 106) responsive to 
	CN 206208752 U substantially teaches the claimed invention except that it does not show determine distances of the detection nodes based on time-of-flight of the collimated light beams from the one or more light sources to the detection nodes and process light from the detection nodes to the one or more light sensors. Knox et al. (2011/0058167) shows that it is known to provide determining a distance of the detection nodes based on time-of-flight of the collimated light beams from the one or more light sources to the detection nodes and process light from the detection nodes to the one or more light sensors (Para. 0358-0359) for a device measuring particles in a detection device. It would have been obvious to combine the device of CN 206208752 U with the calculation of time-of-flight of Knox et al. (2011/0058167) before the effective filing date of the claimed invention for the purpose of providing indication that an object is within the intervening space and therefore improving fault detection when an object enters the space.
CN 206208752 U substantially teaches the claimed invention except that it does not show the one or more light sources includes one or more modulated light sources. Knox et al. (2011/0058167) shows that it is known to provide a modulated light a light source (Para. 0308) for a device measuring particles. It would have been obvious to combine the device of CN 206208752 U with the modulated light of Knox et al. (2011/0058167) before the effective filing 
Claim 21  
 	CN 206208752 U substantially teaches the claimed invention except that it does not show at least one of pulsing the collimated light beams, varying a pulse width of the collimated light beams, varying an inter- pulse interval of the collimated light beams, varying an amplitude of the collimated light beams, varying a frequency of the collimated light beams, or varying a polarization of the collimated light beams. Knox et al. (2011/0058167) shows that it is known to provide at least one of pulsing the collimated light beams, varying a pulse width of the collimated light beams, varying an inter- pulse interval of the collimated light beams, varying an amplitude of the collimated light beams, varying a frequency of the collimated light beams, or varying a polarization of the collimated light beams (Para. 0308) for a device measuring particles. It would have been obvious to combine the device of CN 206208752 U with the pulsed light of Knox et al. (2011/0058167) before the effective filing date of the claimed invention for the purpose of providing a way of reducing the amount of background noise, therefore improving the overall signal quality.

Allowable Subject Matter
Claims 14-19, 23-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

	Regarding claim 17, the prior art fails to disclose or make obvious the controller is configured to determine whether a cloud of the target species is changing in cloud size and at what rate the cloud size is changing, and in combination with the other recited limitations of claim 13. Claims 18-19 would be allowed by the virtue of dependency on claim 13, 17.
	Regarding claims 23-26, the prior art fails to disclose or make obvious determining whether the target species is one or more of moving, spreading, and contracting based on the sensor signals; changing operation of a heating, ventilation, and air conditioning system in response to determining that the target species is present; determining whether there is a trend of increasing concentrations of the target species across two or more of the nodes and triggering an alarm if there is the trend; determining a mean value and variance of a concentration of the target species across the nodes based on an aggregate distribution of the sensor signals and triggering an alarm if both the mean value and the variance increase, and in combination with the other recited limitations of claim 20. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P STAFIRA/            Primary Examiner, Art Unit 2886                                                                                                                                                                                            	March 25, 2022